DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3, 4, 12, and 14 are objected to because of the following informalities: the claims should be amended to recite the urethane resin.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not provide support for the newly recited amounts, with respect to 100 part by weight of the urethane resin, of phosphate-containing flame retardant of 6.0 parts by weight or more, bromine-containing flame retardant of 3.0 parts by weight or more, and antimony-containing flame retardant of 3.0 parts by weight or more in Claims 1 and 11.  The original disclosure also does not provide support for the recited amount of bromine-containing flame retardant of 3.8 parts by weight or more in Claim 21.  None of the recited ranges have upper limits.  On the other hand, the instant specification set forth the upper limit for each of the flames retardant to be 52 parts by weight, with respect to 100 part by weight of the urethane resin.  The instant specification does not then provide support over the entire claimed ranges for the aforementioned flame retardants set forth in Claims 1, 11, and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 1025858148 to Zhou et al.  For the purposes of examination, citations for Zhou et al. are taken from the English-language abstract and machine translation of the document obtained from the European Patent Office.
Regarding Claims 1, 5, and 21.  Zhou et al. teaches a highly fire-resistant polyisocyanurate foam (Abstract), i.e. a flame retarding composition.  The composition comprises a polyisocyanurate (Abstract), i.e. a resin which comprises urethane groups and is therefore also reasonably considered a urethane resin.  The polyisocyanurate is prepared from a composition comprising:
 an organic polyisocyanate compound (Page 8, Paragraphs 2 – 3 of the Machine Translation); 
polyol compounds (Page 3, Paragraphs 5 – 7 of the Machine Translation); 
a catalyst component comprising a catalyst which may be a quaternary ammonium salt or a carboxylic acid metal salt such as potassium acetate (i.e. a 
water (Page 3, Paragraph 11 of the Machine Translation), i.e. a foaming agent; and
a foam stabilizer (Page 3, Paragraph 13 of the Machine Translation).
The composition also further comprises a solid flame retardant and a reactive flame retardant (Page 3, Paragraphs 7 - 8 of the Machine Translation).  The solid flame retardant may be red phosphorus (Page 7, Paragraph 2 of the Machine Translation).  The preferred reactive flame retardant is obtained by polymerizing tetrabromobisphenol A with ethylene oxide and/or propylene oxide (Page 7, Paragraph 1 of the Machine Translation), i.e. it is a bromine-containing flame retardant.  
The reactive flame retardant is included in an amount of preferably 5 to 12% based on the weight of the polyol containing composition (see Page 4 of the Machine Translation).  The flame retarding foam/composition is prepared by combining the polyol-containing composition with a polyisocyanate at a mass ratio of 100:135 to 190 (Page 8, Paragraph 3 of the Machine Translation).  From the aforementioned values, the reactive flame retardant, e.g. the above described bromine-containing flame retardant, can be calculated to be provided in an amount of preferably roughly 1.7 to 5.1 parts by weight per 100 parts resin.  It has been held that where the claimed ranges overlap or lie prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) At the time of invention, it would have been obvious to a person of ordinary skill in the art provide the bromine-containing flame retardant in an amount at the upper end of the preferred range disclosed by Zhou et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a higher amount of flame retardant would be expected to impart additional flame resistance to the final product.
Regarding Claim 2.  Zhou et al. teaches the flame retarding composition according to Claim 1 wherein the solid containing flame retardant, e.g. red phosphorus, is provided in an amount of preferably 3 to 9 weight percent of the polyol-containing composition (Page 4, Paragraph 7 of the Machine Translation).  The flame retarding foam/composition is prepared by combining the polyol-containing composition with a polyisocyanate at a mass ratio of 100:135 to 190 (Page 8, Paragraph 3 of the Machine Translation).  From the aforementioned values, the solid containing flame retardant, e.g. red phosphorus, can be calculated to be provided in an amount of preferably roughly 2 to 5 parts by weight per 100 parts resin.
Additionally, as calculated in the rejection in Claim 1 above, the reactive flame retardant, e.g. the above described bromine-containing flame retardant, in Zhou et al. can be calculated to be provided in an amount of preferably roughly 1.7 to 5.1 parts by 
Regarding Claims 3 and 7.  Zhou et al. teaches the flame retarding composition according to Claims 1 and 2 wherein the catalyst component, which may be composed of a trimerization catalyst, is provided in amount of 1 to 4 weight percent of the polyol-containing composition (Page 3, Paragraphs 12 of the Machine Translation).   The flame retarding foam/composition is prepared by combining the polyol-containing composition with a polyisocyanate at a mass ratio of 100:135 to 190 (Page 8, Paragraph 3 of the Machine Translation).  From the aforementioned values, the trimerization catalyst can be calculated to be provided in an amount of 0.66 to 2.3 parts by weight per 100 parts resin. 
Regarding Claims 4, 8, and 9.  Zhou et al. teaches the flame retarding composition of Claims 1 and 7, wherein water/the foaming agent is provided in amount of 0.2 to 2 parts by weight of the polyol-containing composition (Page 3, Paragraph 11 of the Machine Translation).  As indicated in the rejection of Claim 1 above, the flame retarding foam/composition is prepared by combining the polyol-containing composition with a polyisocyanate at a mass ratio of 100:135 to 190 (Page 8, Paragraph 3 of the Machine Translation).  From the aforementioned values, water/the foaming agent 
Regarding Claims 6 and 10.  Zhou et al. teaches the flame retarding composition of Claims 1 and 9, wherein the isocyanate index at which the resin is prepared is in the range of 300 to 600 (Page 8, Paragraph 3 of the Machine Translation).

Claims 11 - 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 1025858148 to Zhou et al.  For the purposes of examination, citations for Zhou et al. are taken from the English-language abstract and machine translation of the document obtained from the European Patent Office.
Regarding Claims 11 and 15.  Zhou et al. teaches a method of producing a highly fire-resistant polyisocyanurate foam (Abstract), i.e. a flame retarding composition.  The method comprises preparing a polyol-containing mixture by mixing polyol compounds (Page 3, Paragraphs 5 – 7 of the Machine Translation); a catalyst component comprising a catalyst which may be a quaternary ammonium salt or a carboxylic acid metal salt such as potassium acetate (i.e. a carboxylic acid alkali metal salt) (Page 3, Paragraph 12 and Page 7, Paragraph 4 of the Machine Translation).  Quaternary ammonium salts and carboxylic acid alkali metal salt are set forth a suitable trimerization catalysts in instant Claim 11; water (Page 3, Paragraph 11 of the Machine Translation), i.e. a foaming agent; and a foam stabilizer (Page 3, Paragraph 13 of the Machine Translation).  A 
A solid flame retardant and a reactive flame retardant are also mixed into the polyol-containing composition (Page 3, Paragraphs 7 - 8 of the Machine Translation).  The solid flame retardant may be red phosphorus (Page 7, Paragraph 2 of the Machine Translation).  The preferred reactive flame retardant is obtained by polymerizing tetrabromobisphenol A with ethylene oxide and/or propylene oxide (Page 7, Paragraph 1 of the Machine Translation), i.e. it is a bromine-containing flame retardant.  
Though Zhou et al. does not expressly teach first mixing the solid and reactive flame retardants before mixing with the polyol compound, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C))
The reactive flame retardant is provided in an amount of preferably 5 to 12% based on the weight of the polyol containing composition (see Page 4 of the Machine Translation).  The flame retarding foam/composition is prepared by combining the polyol-containing composition with a polyisocyanate at a mass ratio of 100:135 to 190 (Page 8, Paragraph 3 of the Machine Translation).  From the aforementioned values, the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) At the time of invention, it would have been obvious to a person of ordinary skill in the art provide the bromine-containing flame retardant in an amount at the upper end of the preferred range disclosed by Zhou et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a higher amount of flame retardant would be expected to impart additional flame resistance to the final product.
Regarding Claim 12.  Zhou et al. teaches the method according to Claim 1 wherein the solid containing flame retardant, e.g. red phosphorus, is provided in an amount of preferably 3 to 9 weight percent of the polyol-containing composition (Page 4, Paragraph 7 of the Machine Translation).  The flame retarding foam/composition is prepared by combining the polyol-containing composition with a polyisocyanate at a mass ratio of 100:135 to 190 (Page 8, Paragraph 3 of the Machine Translation).  From the aforementioned values, the solid containing flame retardant, e.g. red phosphorus, can be calculated to be provided in an amount of preferably roughly 2 to 5 parts by weight per 100 parts resin.

Regarding Claims 13 and 17.  Zhou et al. teaches the method according to Claims 11 and 12 wherein the catalyst component, which may be composed of a trimerization catalyst, is provided in amount of 1 to 4 weight percent of the polyol-containing composition (Page 3, Paragraphs 12 of the Machine Translation).  The flame retarding foam/composition is prepared by combining the polyol-containing composition with a polyisocyanate at a mass ratio of 100:135 to 190 (Page 8, Paragraph 3 of the Machine Translation).  From the aforementioned values, the trimerization catalyst can be calculated to be provided in an amount of 0.66 to 2.3 parts by weight per 100 parts resin. 
Regarding Claims 14, 18, and 19.  Zhou et al. teaches the method of Claims 11 and 17, wherein water/the foaming agent is provided in amount of 0.2 to 2 parts by weight of the polyol-containing composition (Page 3, Paragraph 11 of the Machine Translation).  As indicated in the rejection of Claim 1 above, the flame retarding 
Regarding Claims 16 and 20.  Zhou et al. teaches the method of Claims 11 and 19, wherein the isocyanate index at which the resin is prepared is in the range of 300 to 600 (Page 8, Paragraph 3 of the Machine Translation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 6 of U.S. Patent No. 10,280,275 in view of AU 199959328 to Munzenberger et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  
The claims of U.S. Patent No. 10,280,275 differ from the instant claims in that they do not specify the particular type of trimerization catalyst which may be used.  However, Munzenberger et al. teaches alkali metal salts of carboxylic acids may be used as trimerization catalysts in the preparation of a flame retardant polyurethane resin (Page 12, Line 14 - Page 13, Line 7).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to use an alkali metal salt of a carboxylic acids as the trimerization catalyst in the urethane resin composition set forth in the claims of U.S. Patent No. 10,280,275.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Munzenberger et al. shows that alkali metal salts of carboxylic acids are known in the art to be suitable trimerization catalysts for the preparation of flame retardant polyurethane resins.

Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,676,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of instant Claims 1 - 20 are found in Claims 1 - 8 of U.S. Patent No. 10,676,559, as instant Claims 1 - 20 fully encompass Claims 1 - 8 of U.S. Patent No. 10,676,559.  The difference between instant Claims 1 - 20 and Claims 1 - 8 of U.S. Patent No. 10,676,559 lies in the fact that the patent claims include more elements, e.g. specific species of bromine-containing flame retardant and particular amounts of red phosphorus and trimerization catalyst, and are thus much more specific.  Thus, the invention of Claims 1 - 8 of U.S. Patent No. 10,676,559 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant Claims 1 - 20 are anticipated by Claims 1 - 8 of U.S. Patent No. 10,676,559, they are not patentably distinct from these claims.

Response to Arguments
Applicant’s arguments filed August 12, 2021 with respect to the outstanding objections to the claims, rejections under 35 U.S.C. 112, all prior art rejections under view of AU 758313 to Munzenberger et al., and obviousness-type double patenting 
Additionally, the obviousness-type double patenting rejections in view of U.S. Patent No. 10,280,275 and US Patent No. 10,676,559 have been maintained.  Applicant’s arguments that the conflicting patents do not set forth the flame retardants in the amounts now claimed are not persuasive.  U.S. Patent No. 10,280,275 sets forth bromine-containing flame-retardants, boron-containing flame retardants, and antimony-containing flame retardants may be included within amounts of up to 52 parts by weight relative to 100 parts by weight of the urethane resin (Claim 4).  This amount substantially overlaps with the instantly claimed ranges.  U.S. Patent No. 10,676,559 sets forth an additive composition comprising red phosphorus and a bromine-containing flame-retardants, wherein the amount of red phosphorus is within a range of 3 to 18 parts by weight and the amount of additive is within a range of 4.5 to 70 parts by weight relative to 100 parts by weight of the urethane resin (Claims 1 and 2).  This corresponds to an amount of bromine-containing flame-retardant of once again up 52 parts by weight relative to 100 parts by weight of the urethane resin.  The Office 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764